Title: To James Madison from William Walton Jr., ca. 22 August 1804 (Abstract)
From: Walton, William, Jr.
To: Madison, James


Ca. 22 August 1804. “I had the honour of addressing you a few days Since to mention that it was my intention of returning to the City of Sto. Domingo, where I am invited to Settle for a few years by the Commander in chief Genl Ferrand. As there is no American commercial house or agent in that place; the vessels trading there, & brought in for trial, are in frequent dilemmas, as are also the poor sailors that are thrown deserted ashore without any provision or assistance. The Schr. Enterprize belonging to me arrived yesterday & brings nine of these unfortunates who otherwise would have been exposed to great distress.
“As therefore it would be highly serviceable to this country to have a commercial agent in this place, & as my knowlege of languages makes me most suited to this charge as does also my favour & protection from Genl. Ferrand, would thank you to let me know as soon as possible your opinion on this subject. I expect to sail in the Ship Serpent which I am loading for that purpose, she will be ready in 2 weeks. If Bishop Carroll is in the city, he is accquainted with my abilities, as is also Mr. Jas. Eakin in the war office. As soon as I receive your reply respectg. its expediency will then carry up with me the necessary credentials.”
